 THE CONTRACT KNITTER, INC.The Contract Knitter,Inc. and International Ladies'Garment Workers'Union,AFL-CIO,Petitioner.Case 10-RC-9842September24, 1975DECISION AND DIRECTIONBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties, and ap-proved by the Regional Director for Region 10 onDecember 10, 1973, an election by secret ballot wasconducted on January 23 and 24, 1974, under thedirection and supervision of said Regional Directoramong the employees in an appropriate unit. At theconclusion of the election, the parties were furnishedwith a tally of ballots which showed that, of approxi-mately 280 eligible voters, 272 cast ballots, of which132 were for, and 122 against, the Petitioner, 17 werechallenged, and I was void. The challenged ballotswere sufficient in number to affect the results of theelection and, on January 31, 1974, the Employer filedtimely objections to the election.An investigation of the issues raised by the objec-tions and challenges was conducted and, thereafter,on May 24, 1974, the Regional Director issued andserved on the parties his Report on Objections andChallengedBallots.In his report, the Regional Direc-tor recommended to the Board that Objections 1through 6 be overruled, that Objection 7 be sus-tained, and that a second election be directed. Hefurther recommended that the challenges to two bal-lots be sustained, that the challenges to four ballotsbe overruled, and that the segregated ballot be count-ed as a valid vote for Petitioner. As to the 10 remain-ing challenged ballots, he concluded that a final dis-position be held in abeyance pending the dispositionof Cases 10-CA-10540 and 10-CA-10584.Thereafter, the Employer filed limited exceptionsand a brief in support thereof, the Petitioner filedexceptions, and the Employer filed an answeringbrief to the Petitioner's exceptions.Upon due consideration, the Board concluded thatsubstantial and materialissueswere presented byEmployer's Objections 3 and 7. Accordingly, theBoard ordered a hearing thereon. Thereafter, a hear-ing was held before Hearing Officer Armin J. Moel-ler, Jr., on October 8, 9, 10, 29, 30, and 31, 1974. Allparties were represented and afforded full opportuni-ty to be heard, to present and examine witnesses, tointroduce relevant evidence, and to present oral ar-gumentsduring the course of the hearing. At the out-579set of the hearing, the Employer withdrew Objection3.On December 10, 1974, Hearing Officer Moellerissued and served on the parties his Report and Rec-ommendations on Objections. In his report, theHearing Officer recommended that Employer's Ob-jection 7 be dismissed. Thereafter, the Employer filedexceptions and a supporting brief. The Petitionerfiled limited exceptions, a brief in support of recom-mendations, and an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(I) and Sec-tion 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees atthe Employer's Northport, Alabama, plant, in-cluding patternmakers, inspectors,menders,roving patrollers, lab assistants, shipping and re-ceiving clerks, yarn room clerks and janitors, butexcluding office clerical employees, IBM depart-ment employees, production clerks, foremen, as-sistant foremenin knitting department, qualitycontrol assistant supervisors, and all profession-al employees, guards and all other supervisors asdefined in the Act.5.The Board has considered the Hearing Officer'sreport, the Employer's exceptions, the briefs, and theentire record in the case, and, as hereinafter set forth,finds said exceptions to be without merit.The Employer's Objection 7, alleging material mis-representationsby Petitioner to which the Employerhad no opportunity to reply, concerns the contents ofcertain campaign literature mailed by the Petitionerto all eligible unit employees shortly before the elec-tion.' The literature in questionconsistsof five pages.We have considered the Employer'smotion to strike the Petitioner'sanswering brief and find it to be without merit. Accordingly, it is herebydenied.2The employees received the literature within I to 3 days before theContinued220 NLRB No. 31 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first page, or cover sheet, includes,inter alia,thestatement "We do the same kind of work, but what adifference in pay! COMPARE THE ENCLOSEDCHECK STUBS!" The last four pages are photoco-pies of payroll check stubs of 16 employees whowork in the Butte, Debra, and Andrew garmentplants? The 16 check stubs were labeled as follows: 6from the Butte plant; 4 from the Debra plant; and 6from the Andrew plant. These three plants comprisethe Butte Knitting Mills, Division of Jonathan Lo-gan, Inc. Petitioner represents, under a collective-bargaining agreement with Jonathan Logan, Inc., theemployees of these three plants.The Employer is engaged in knitting or manufac-turing fabric for various customers which operate"cut and sew" or garment manufacturing plants. TheEmployer's largest customer is Butte Knitting Mills,Division of Jonathan Logan, Inc. The Employer as-serts that the literature in question contained at leastthreemisrepresentations which together constitutegrounds for setting the election aside under theBoard's decision inHollywood Ceramics Company,Inc.,140 NLRB 221, 224 (1962). The three misrepre-sentations allegedly contained in the literature are:first, the check stubs are not those of employees whodo the same kind of work as that performed by theEmployer's employees; second, the check stubs fromthe Andrew and Debra plants appear with captionswhich create the impression that the workers werepaid on an hourly basis when in fact they were paidon the basis of piece work; third, two job classifica-tions ("Fixer and Knitter") were placed in such alocation, each between two different Butte checkstubs, that they did not correctly identify the jobclassifications of the union members to whom theyapplied.InHollywood Ceramicsthe Board stated that:[A]n election should be set aside only wherethere has been a misrepresentation or other simi-lar campaign trickery which involves a substan-tial departure from the truth, at a time whichprevents the other party or parties from makingan effective reply so that the misrepresentation,whether deliberate or not, may reasonably beexpected to have a significant impact on theelection. However, the mere fact thata messageis inartistically or vaguely worded and subject todifferent interpretations will not suffice to estab-lish such misrepresentation as would lead us toset the election aside. Such ambiguities, like ex-travagantpromises,derogatorystatementselection and the Employer asserts that it first learned of it on the morning ofthe firstday of theelection.J TheButte plant is located in Spartanburg,South Carolina,while theDebra and Andrew plants are located in or near Tuscaloosa,AlabamaTuscaloosa is adjacentto Northport,Alabama,where theEmployer's plantis located.about the other party, and minor distortions ofsome facts, frequently occur in communicationbetween persons. But even where a misrepresen-tation is shown to have been substantial, theBoard maystill refuseto set aside the election ifitfinds upon cosnideration of all the circum-stances that the statement would not be likely tohave had a real impact on the election. For ex-ample, the misrepresentation might have oc-curred in connection with an unimportant mat-ter so that it could only haveade minimuseffect.Or it would have been so extreme as to put theemployees on notice of its lack of truth underthe particular circumstances so that they couldnot reasonably have relied on the assertion. Or,the Board may find that the employees pos-sessedindependent knowledge with which toevaluate the statement.The Hearing Officer concluded, in view ofHollywoodCeramics,that neither coercion nor campaign trick-ery existed with respect to the literature; the allegedmisrepresentation did not involve a substantial de-parture from the truth; and the alleged misrepresen-tation did not have a tendency to materially mislead,even assuming it involved a substantial departurefrom the truth.We believe, on the basis of the following evidenceadduced at the hearing, that the literature in questiondid not involve a substantial departure from the truthwhich could reasonably be expected to have had asignificant impact on the election. The evidence re-veals that the work performed by the employeeswhose names appear on the six Butte check stubs issubstantially similar to that performed by theEmployer's employees. Thus, witness Black, who wasvice president for personnel of Butte Knitting Mills,Division of Jonathan Logan, Inc., testified thatO. R. Maybin was a knitter; R. M. Miller was a ten-ter frame operator; L. J. Birch was a creeler; L. J.Horton was a jacquard fixer; M. L. Dunlop was aplain tube knitter; and W. T. Ridings was a tenterframe operator. The record further discloses thatthese job classifications concern job functions per-formed by the Employer's employees.4As to the literature with respect to the Andrew andDebra check stubs, we do not believe, within the ruleofHollywood Ceramicsand upon consideration of allof the following circumstances, that the literaturewas likely to have had a real impact on the election.5The relevant circumstances reveal the following.4 In addition to the fact that the six Butte check stubs were from employ-ees who actually performed similarwork,the record reveals that the Peti-tioner mailed certain literature, Empl. Exh.3, to the employees on January16, 1974,which listed the variousjob classifications and minimum hourlyrates of pay applicable to the employees and the Butte plant5In so concluding,we do not rely on the evidence in the record withrespect to the employees' subjective reaction to the literature. THE CONTRACT KNITTER, INC.First, the testimony of the witnesses, including thoseof the Employer,establishesthat the employees wereaware that the Debra and Andrew plants made gar-ments.6Second, the Petitioner passed out and dis-cussed at its preelection meetings the contract whichithad with Jonathan Logan, Inc. Pointed out anddiscussed at these meetings were those segments ofthe agreement dealing with wage scales and job clas-sifications. Some employees actually received copiesof the contract to show their friends and to use per-sonally. The contract, including the wage and jobclassificationsections,was often discussed by unionrepresentatives with employees during home visita-tions. In addition to the foregoing, we do not feelthat the Petitioner's translation of the piece rate wag-es or the Debra and Andrew check stubs into hourlyratesrequires us to reach a contrary conclusion. Thisfollows for tworeasons.First, the check stubs them-selveshave a box marked "piece wk." on them whichindicates piece work wages. Second, the JonathanLogan contract which was discussed with and madeavailable to the employees indicates that employeesof Debra and Andrew are paid on the basis of piecework.Under the foregoing circumstances, we find thatthe Petitioner has not exceeded the bounds of fair6With respect to the employees'knowledgeof operations of the Debraand Andrew plants,the record revealed thatall the Employer's knittersreceived knitting instructions and these instructionsoften had the name"Butte Knitting Mills" at the top; most of the employees were aware thatthe Employer's largest customer was ButteKnitting Mills, Division of Jona-than. Logan;most, if not all, employees were awarethat the Debra andAndrew plants were operated by Butte KnittingMills (throughreading thesigns in front of the plants;through communityknowledge; or throughapplying for jobs at the plants);and manyemployeeshad friendsor rela-tives working at the Debraor Andrew plant581electioneering and has not interfered with the freechoice of the employees? Accordingly, we adopt theHearingOfficer'srecommendationthattheEmployer's objection be overruled. We further adopttheRegional Director's recommendations with re-spect to the determinative challenges herein, exceptas to the 10 challenged ballots involved in Cases 10-CA-10540 and 10-CA-10584. As to these 10 chal-lenged ballots, we will direct that they be opened andcounted since we have determined in 200 NLRB No.30, that the 10 voters in question were improperlydischarged under the Act.DIRECTIONIt is hereby directed that the Regional Director forRegion 10 shall, pursuant to the Rules and Regula-tions of the Board within 10 days from the date ofthisDirection, open and count the ballots of CliffMcIntosh, Bobby Miklic, Joan Crowell, MargaretWatts, NormaBates,Carol Frierson, Timothy Hall,Debra Higginbotham, Judy Jones, Bobby Johnson,'Jeanne Lollar, Mary McQuaig, Linda Newman, andCharles Townsend and also count the segregated bal-lot with the questionable marking as a valid vote forthe Petitioner and, thereafter, prepare and cause tobe served on the parties a revised tally of ballots,including therein the count of said ballots. Upon thebasis of the revised tally, the Regional Director shallissue the appropriate certification in accordance withthe Board's Rules and Regulations.7Member Penello agreesthat the allegedmisrepresentations do not war-rant setting aside the electionbut does sobecause, for the reasons expressedin his dissenting opinion inMedical Ancillary Services, Inc,212NLRB 582(1974), hewouldoverruleHollywood Ceramics Company,Inc,140 NLRB221 (1962).ChairmanMurphy concursin the result inasmuch as the same conclusioniswarrantedunder any viewof Hollywood Ceramics